Citation Nr: 0419573	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  95-40 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona 


THE ISSUES

1.  Entitlement to service connection for drug addiction.  

2.  Entitlement to service connection for a chronic acquired 
right knee disorder.

3.  Entitlement to service connection for a chronic acquired 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from August 1972 to 
January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1995 and September 
1995 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
service connection for knee disabilities and drug addiction, 
respectively.  

The Board remanded the appeal to the RO in December 2000 to 
accord the veteran an opportunity to appear at a hearing in 
connection with his appeal in accordance with his written 
request.  The veteran failed to appear for two hearings 
scheduled pursuant to the remand.  

In February 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further review on 
appeal.  


FINDINGS OF FACT

1.  The veteran was reported in service to be a drug abuser 
and/or opiate dependent and postservice medical records 
document continuing cocaine and cannabis abuse.  

2.  A chronic acquired disorder of either knee was not shown 
in service, nor was osteoarthritis shown disabling to a 
compensable degree during the first post service year.  

3.  The competent medical evidence of record does not 
establish that postservice degenerative joint disease of the 
right knee and the left knee are related to the knee injuries 
in service.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for drug 
addiction lacks legal merit.   38 U.S.C.A. §§ 101(16), 
105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 
(2003).  

2.  A chronic acquired right knee disorder was not incurred 
in or aggravated by active service; nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2003).  

3.  A chronic acquired left knee disorder was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for osteoarthritis.  38 U.S.C.A. §§  1101, 1110, 
1112, 1113, 5103, 5103A, 5107, 7104; 38 C.F.R. §§  3.159, 
3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  





Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO rating decisions, the November 
1995 Statement of the Case and the November 1996, May 2003 
and February 2004 Supplemental Statements of the Case cite 
the law and regulations that are applicable to the appeal and 
explain why the RO denied the veteran's service connection 
claims.  The May 2003 Supplemental Statement of the Case set 
forth the text of the VCAA regulations.  

In addition, in September 2001 and August 2003 the RO sent 
letters to the veteran that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The letters served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  


Duty to Assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA records have been 
obtained.  The veteran has undergone VA examinations to 
provide information regarding the disabilities at issue and 
to obtain the requisite medical opinions.  A large quantity 
of private medical evidence has been received.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  

In this regard, it is relevant that multiple requests have 
been made to the St. Mary's Hospital, where the veteran 
claims to have undergone knee surgery, but that no records 
relating to such surgery have been located.  

With respect to the claim for service connection for drug 
addiction, the essential facts relevant to the issue are not 
in dispute.  The matter to be resolved is legal in nature and 
its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
VAOPGCPREC 5-03.  Consequently, the VCAA is not applicable to 
the drug addiction issue and no further action to comply with 
its provisions as to that issue is required.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  


Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including osteoarthritis, are presumed 
by law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b) (2003).  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of abuse 
of alcohol or drugs. 38 C.F.R. § 3.301(a) (2003).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2003).  

Service Connection
Drug Addiction 

The veteran contends that he was treated for drug addiction 
in service in both Germany and Arizona, and that he took part 
in a 45-day drug program at the Phoenix VA Medical Center.  
He states that the service department upgraded the character 
of his discharge from service because he had not been 
properly rehabilitated.  
Service medical records do not document the veteran's 
participation in the claimed drug addiction treatment 
programs in service, but the report of examination for 
separation contains a notation that he was "an opiate user 
and/or drug dependent."  This inscription is adequate to 
document his claimed drug use in service.  VA outpatient 
treatment records dated since 1998 contain numerous 
references to continuing cocaine and cannabis abuse.  

Disability resulting from a "substance-abuse disability" 
(abuse of alcohol or drugs) is considered to be the result of 
willful misconduct.  See 38 C.F.R. § 3.1(n)(1),( 3) (2003); 
Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994); VAOPGCPREC 2-97; 
VAOPGCPREC 2-98.  By statute, the granting of service 
connection is precluded for disability resulting from willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  The law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs on the basis of claims filed after October 
31, 1990.  

It is neither contended nor shown that the veteran's drug 
addiction is the result of any mental or psychiatric disorder 
related to service.  The addiction must therefore be 
considered to be primary drug addiction.  See VAOPGCPREC 2-98 
and 7-99.  In some circumstances, service connection of a 
drug or alcohol abuse disability acquired as secondary to or 
a symptom of service- connected disability can be granted.  
See 38 U.S.C.A. §§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301, 
3.310(a); VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); VAOPGCPREC 2- 98 (Feb. 
10, 1998); Barela v. West, 11 Vet. App. 280 (1998), as 
amended by § 8052(a)(2) of the Omnibus Budget Reconciliation 
Act of 1990 ("OBRA"), Pub. L. No. 101-508, 104 Stat. 1388, 
1388-91; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

However, no question of secondary service connection is 
raised in this case inasmuch as the veteran has not 
established service connection for any disability and no 
disability implicated in his drug addiction has been 
competently related to service.  VA General Counsel precedent 
opinions are binding on the Board.  Brooks v. Brown, 5 Vet. 
App. 484 (1993).  

The express statutory preclusion of service connection for 
disability due to willful misconduct in general and drug 
abuse in particular is therefore fatal to the veteran's 
claim.  Where the law is dispositive of a claim on appeal, 
the claim must be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
Accordingly, there is a lack of entitlement under the law to 
direct service connection for a drug-related disorder, and 
the Board does not have the authority to hold otherwise.  


Right and Left knee Disorders

The CAVC has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

Postservice medical evidence received in support of the 
veteran's August 1994 claim for service connection for 
disabilities of the right and left knees shows that 
degenerative joint disease of both knees has been 
demonstrated on X-rays.  The first of the three Hickson 
elements is therefore met.  

Service medical records show that the veteran was seen in a 
dispensary in October 1973 after he banged his left knee in a 
football game and complained of pain over the medial side of 
the knee.  No prior X-rays had been taken.  On examination, 
the knee was stable and there was a full range of motion.  
There was a questionable positive McMurray sign with some 
"popping" on extension or rotation of the foreleg with the 
knee flexed.  The impression was possible medial meniscus 
injury.  

In a notation dated the following day, it was recorded that 
the veteran complained of pain in the right knee and in the 
arch of the right foot which had started that morning.  The 
impression was muscle strain secondary to walking with 
crutches.  

The crutches were discontinued.  No further complaints or 
findings related to either knee were reported during service.  
On examination for separation the veteran had no complaints 
related to the knees.  Examination of the lower extremities 
was normal.  

The findings in service satisfy the second Hickson element as 
to both knees.  The area of dispute relates to the third 
element, which involves the question of whether there is a 
medical nexus between the findings in service and current 
disability.  

The postservice evidence relating to the knees includes VA 
outpatient treatment records dated since 1998 and the reports 
of VA examinations performed in October 1997 and October 
2002.  At the 1997 examination, the veteran stated that he 
had had left knee surgery in 1991, and had been told that he 
had essentially no cartilage left in the knee.  The diagnosis 
was degenerative joint disease of the knees.  

At the October 2003 VA examination the veteran reported that 
after his discharge from service he had undergone an 
arthroscopy with shaving of the patella in 1982, and that 
this had been followed in 1983 by a repeat scope and 
smoothing of the kneecap.  He reported that in 1991 he had 
had an open procedure on the left knee to deal with the 
patella problems and that this had helped for about four 
years.  The examiner expressed the opinion that it was not at 
least as likely as not that the present knee problems were 
associated with the sports injury in service.  The examiner 
noted that there had been only two clinic visits in service, 
and that there was no evidence of further knee problems in 
service or at separation.  

The nexus requirement can be satisfied by medical or lay 
evidence of continuity of symptomatology or by medical 
evidence of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Attempts to obtain full documentation of medical examination 
and treatment for knee disabilities have not yielded a 
complete record, in large part since the veteran has not 
provided information regarding knee treatment before the 
early 1990's.  

However, even assuming that the history provided to VA 
physicians regarding treatment as early as 1982 is accurate, 
that information is insufficient to support a finding that 
chronic disability of either knee was present in service or 
that there was continuity of symptomatology after the 1973 
injuries.  No further knee problems were documented in 
service after October 1973, and no documentation describing 
the status of the veteran's knees between January 1975 and 
1982 is available.  The record is thus devoid of any 
competent medical evidence that would establish that the 
veteran had any continuing right or left knee disability 
between the time of his original injuries in service and 
1982.  

To resolve the question of whether the postservice knee 
disabilities were related to service, the RO obtained a VA 
medical opinion on that point, which was provided in October 
2002 as summarized above.  

The Board finds that that opinion has considerable probative 
value and must be accorded decisive weight in deciding the 
present appeal.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the Board must assess the probative value of 
medical evidence).  The opinion was based on a review of the 
complete evidentiary record.  It is unambivalent in its 
findings and identifies the basis for its conclusions.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Reonal v. Brown, 
5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993).  The opinion is not contradicted by other evidence of 
record.  

To the extent that the veteran is contending that his 
postservice knee disabilities are related to injuries in 
service, his opinions have no probative value.  Lay 
assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value since lay 
persons are not competent to offer medical opinions.  The law 
is well established that where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 
Vet. App. 169 (1998); McManaway v. West, 13 Vet. App. 60 
(1999); Voerth v. West, 13 Vet. App. 117 (1999).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
ether a right knee disability or a left knee disability was 
incurred in service.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Entitlement to service connection for drug addiction is 
denied.  

Entitlement to service connection for a chronic acquired 
right knee disorder is denied.  

Entitlement to service connection for a chronic acquired left 
knee disorder is denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



